By the Court.
Notwithstanding the diverse meanings of which the word, elective, is susceptible in its application to public officers, the scope and purpose of the legislation involved in the present inquiry show that in contemplation of the general assembly it embraces clerks of municipal councils. The effect of the act of March 17, 1904, is to extend the official terms of such clerks as were in office at the time of its passage until the election of their successors in January, 1906.

Petition dismissed.

Davis, C. J., Shauck, Price, Crew, Summers and Spear, JJ., concur.